   Case 2:18-cv-01048-MHT-SRW Document 75 Filed 06/10/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LISA SHOOK, as                       )
Administratrix of the                )
Estate of Zackary Shook,             )
Deceased,                            )
                                     )
        Plaintiff,                   )
                                     )         CIVIL ACTION NO.
        v.                           )          2:18cv1048-MHT
                                     )               (WO)
ANTWAN GILES and CORIZON,            )
LLC,                                 )
                                     )
        Defendants.                  )

                               JUDGMENT

    Pursuant to the joint stipulation of dismissal (doc.

no. 74), it is the ORDER, JUDGMENT, and DECREE of the

court    that   this   cause    is       dismissed   in   its   entirety

without prejudice.

    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 10th day of June, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
